internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp plr-105202-98 date date distributing controlled i controlled ii controlled iii controlled iv shareholder shareholder shareholder shareholder shareholder state x year dear this is in response to a letter dated date requesting certain rulings under sec_355 of the internal_revenue_code additional information has been submitted in letters dated date date date date date and date the rulings contained in this letter are predicated upon facts and representations submitted by your authorized representatives and accompanied by a penalties of perjury statement executed by you this office has not verified any of the material submitted in support of this request_for_ruling verification of the factual information representations and other data may be required as part of the audit process the information submitted for our consideration is summarized as follows distributing a state x cash_basis corporation has been engaged in the farming_business for more than five years distributing elected to be taxed as an s_corporation for federal_income_tax purposes in year it files its returns on a calendar_year basis distributing is currently owned equally by five shareholders shareholder sec_1 and each shareholder owns an equal number shares of stock of distributing distributing is in the_business_of_farming and has been engaged in all aspects of this business distributing is currently growing wheat corn and soy bean on its lands but has grown other crops in the past over the years the shareholders of distributing have differed on a number of business issues including what crops to grow the proper marketing strategy for distributing as well as the management of the farm labor in addition the shareholders have disagreed on whether the business should be expanded and what types of financing should be used to expand the business due to these continuing shareholder disputes which have disrupted the business of distributing the shareholders of distributing have decided to separate the business of distributing in the following manner distributing will form controlled i ii iii and iv and will initially receive all of the outstanding shares of each controlled respectively in exchange for real_estate and equipment of distributing necessary for the operation by each controlled of a farming_business distributing will distribute the shares of stock of controlled i ii iii and iv respectively to shareholder and respectively in exchange for all of their shares of distributing stock shareholder will be the sole remaining shareholder of distributing the taxpayer has supplied financial information which indicates that distributing has been conducting a business that has had gross_receipts and operating_expenses representative of the active_conduct of the business for each of the past five years the following representations have been made in connection with the transaction a there will be no debt outstanding between distributing and any controlled after the proposed transaction b the fair_market_value of the stock of the controlled_corporation to be received by each shareholder of the distributing_corporation will be equal to the fair_market_value of the distributing_corporation stock surrendered by such shareholder in the exchange c no part of the consideration received by distributing is being received by a shareholder as a creditor employee or in any capacity other than that as a shareholder of distributing d the five years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted e following the transaction the distributing and each controlled_corporation will each continue independently and with its separate employees the active_conduct of all of the integrated activities of the business conducted by the distributing_corporation prior to the consummation of the transaction f the distribution of stock of the controlled_corporation is carried out for the following corporate business purposes i resolution of shareholder disputes and ii allowing the individual shareholders to separately manage their respective businesses the distribution of the stock of the controlled_corporation is motivated in whole or in substantial part by one or more of these corporate business purposes g distributing_corporation is an s_corporation within the meaning of sec_1361 of the internal_revenue_code each controlled_corporation will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either the distributing or each of the controlled corporations h there is no plan or intention by the shareholders of the distributing_corporation to sell exchange or transfer by gift or otherwise dispose_of any of their stock in either the distributing or any controlled_corporation after the transaction i there is no plan or intention by either distributing or any of the controlled corporations directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 j distributing and each controlled_corporation have no accumulated_earnings_and_profits at the beginning of their respective taxable years k distributing and each controlled_corporation will have no current_earnings_and_profits as of the date of the distribution l no distribution_of_property by distributing immediately before the transaction would require recognition of gain resulting in current_earnings_and_profits for the taxable_year of the distribution m distributing is not aware of nor is distributing planning or intending any event that will result in distributing or any of the controlled corporations having positive current or accumulated_earnings_and_profits after the distribution n there is no plan or intention to liquidate either distributing or any of the controlled corporations to merge any of the corporations with any corporation or to sell or otherwise dispose_of the assets of any corporation after the transaction except in the ordinary course of business o the total adjusted_basis and fair_market_value of the assets transferred to each controlled_corporation by distributing each equals or exceeds the sum of the liabilities assumed by each controlled_corporation plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred p the income_tax_liability for the taxable_year in which the investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of property q no intercorporate debt will exist between the distributing_corporation and each controlled_corporation at the time of or subsequent to the distribution or the controlled corporation’s stock r payments made in connection with all continuing transactions if any between distributing and any controlled_corporation or between the controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length s no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the t meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing controlled i controlled ii controlled iii and controlled iv or stock possessing percent or more of the total value of all classes of stock of either distributing controlled i controlled ii controlled iii and controlled iv based solely on the information submitted and on the representations set forth above we rule as follows the transfer by distributing to each of controlled i ii iii and iv of a portion of the assets and liabilities of its farming_business followed by the distribution of stock of each of controlled i ii iii and iv respectively to each of shareholder sec_1 and respectively will each be a reorganization within the meaning of sec_368 distributing and each controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets to each controlled and the assumption_of_liabilities by each controlled in exchange for the stock of each controlled sec_361 and sec_357 no gain_or_loss will be recognized by each controlled upon the receipt of the assets from distributing in exchange for shares of stock of such controlled sec_1032 the basis of the assets received by each of controlled i ii iii and iv will be the same as the basis of such assets in the hands of distributing immediately prior to their transfer to such controlled sec_362 the holding_period of the distributing assets received by each controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder sec_1 and respectively upon their receipt of the shares of controlled i ii iii and iv stock respectively in exchange for all of their distributing shares as described above sec_355 no gain_or_loss will be recognized to distributing upon the distribution of the controlled i ii iii and iv stock respectively to shareholder sec_1 and as described above sec_361 the basis of the stock of each controlled in the hands of its respective shareholder will be the same as the basis of the distributing stock surrendered by the shareholder in exchange therefor sec_358 the holding_period of the stock of each controlled_corporation received by its respective shareholder will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 the momentary affiliation by distributing of the stock of controlled in connection with the reorganization will not in and of itself make each of controlled ineligible to elect to be an s_corporation for its first tax_year provided that each of controlled otherwise meets the other requirements under sec_1361 proper allocation of earnings_and_profits between distributing and each controlled_corporation will be made under sec_312 and sec_1_312-10 of the income_tax regulations controlled i controlled ii controlled iii and controlled iv will be subject_to sec_1374 with respect to any asset transferred to controlled i controlled ii controlled iii and controlled iv to the same extent distributing was subject_to sec_1374 with respect to such asset for purposes of sec_1374 the recognition_period for controlled i controlled ii controlled iii and controlled iv will be reduced by the portion of distributing’s recognition_period that expired prior to the transfer of these assets to controlled i controlled ii controlled iii and controlled iv sec_1374 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it section k provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this ruling is consummated sincerely yours assistant chief_counsel corporate cc dom corp by_______________________________ howard w staiman assistant to the branch chief
